Citation Nr: 0029803	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  95-19 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin rash, as a 
manifestation of an actual disability, or as a manifestation 
of an undiagnosed, Persian Gulf War-related illness.

3.  Entitlement to service connection for breathing problems, 
as a manifestation of an actual disability, or as a 
manifestation of an undiagnosed, Persian Gulf War-related 
illness.

4.  Entitlement to service connection for loosening of 
toenails, as a manifestation of an undiagnosed, Persian Gulf 
War-related illness.

5.  Entitlement to service connection for a disability 
manifested by loosening of the toenails of the right foot. 

6.  Entitlement to service connection for a disability 
manifested by loosening of the toenails of the left foot.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


REMAND


The veteran served on active duty from February 1988 to 
February 1992.  His four years of active military service 
included service in the Southwest Asia theater of operations 
during the Persian Gulf War, specifically from October 1990 
to March 1991.

On his VA Form 9 substantive appeal, dated in March 1995, the 
veteran indicated that he wished to have a hearing before a 
traveling member of the Board.  In June 1995, the RO sent the 
veteran a letter informing him, first, that it had received 
notice of his new address in Tennessee and, second, that it 
could be some time before the RO could schedule him for a 
hearing before a traveling member of the Board and offering 
him the opportunity, by returning a form, to choose to attend 
a hearing in Washington, DC, or to withdraw his hearing 
request.  The RO informed him that if he did not reply to the 
letter, his name would remain on the list of those who 
desired a hearing before a traveling member of the Board.  
The RO sent the veteran this letter at his last address of 
record in Georgia.

In June 1995, the veteran replied to the RO's letter, stating 
that he had not moved to Tennessee and that his address 
remained the same address in Georgia.  The veteran did not 
reply to the part of the RO's letter about other options for 
a hearing.

In August 2000, the RO wrote to the veteran, informing him 
that he had been scheduled for a hearing before a traveling 
member of the Board in September 2000.  The RO asked the 
veteran to complete a form enclosed and to return it by a 
certain date to acknowledge acceptance of the hearing or else 
the hearing would be canceled.  The RO sent this letter to an 
address in the same town in Georgia that had been the 
veteran's address during the course of this appeal, but to a 
different street address.  The veteran's post office box 
number was not indicated.

However, the Board notes that, in the last correspondence 
received by the RO in July 1997 from the veteran -- a VA Form 
21-686c, Declaration of Status of Dependents, -- the veteran 
continued to report the same address with a post office box.  
On this form, he also, for the first time, included a street 
address but it was not the same street address that the RO 
used in sending the letter about the hearing.  The address 
that the RO used was shown on a VA Form 21-2507a, Request for 
Physical Examination, which was received by the RO in March 
2000.  However, this form was not filled out or signed by the 
veteran.

The veteran did not report for the hearing scheduled before a 
member of the Board in September 2000.  Because there is some 
confusion in the record as to the veteran's address, the 
Board concludes that the case must be remanded to ensure full 
compliance with due process requirements including the right 
to a hearing before a member of the Board.  Accordingly, the 
case is REMANDED to the RO for the following development:

1.  The RO should verify the veteran's 
correct current address.  If that address 
is the same as the one to which the RO 
sent its August 2000 letter informing the 
veteran of the date and time of his 
hearing before the Board, the RO may 
return the case to the Board.  The RO 
should specifically document in the 
claims file for the Board's review that 
it verified the veteran's current address 
and that the August 2000 letter was sent 
to the correct address.

2.  If the veteran's current address is 
different from the one to which the RO 
sent its August 2000 letter informing the 
veteran of the date and time of his 
hearing before the Board, the RO should 
send the veteran another letter at the 
correct current address inquiring whether 
the veteran still desires a hearing 
before a traveling member of the Board.  

3.  If the veteran indicates that he 
desires a hearing, the RO should schedule 
him for a hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,



	(CONTINUED ON NEXT PAGE)




directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


